          Case 4:19-cv-04073-JST Document 131 Filed 01/21/21 Page 1 of 4




 1    Lee Gelernt*                                   Katrina Eiland (SBN 275701)
      Omar C. Jadwat*                                Cody Wofsy (SBN 294179)
 2    Anand Balakrishnan*                            Spencer Amdur (SBN 320069)
      Ming Cheung**                                  Morgan Russell (SBN 296137)
 3
      ACLU FOUNDATION                                ACLU FOUNDATION
 4    IMMIGRANTS’ RIGHTS PROJECT                     IMMIGRANTS’ RIGHTS PROJECT
      125 Broad Street, 18th Floor                   39 Drumm Street
 5    New York, NY 10004                             San Francisco, CA 94111
      T: (212) 549-2660                              T: (415) 343-0770
 6    F: (212) 549-2654                              F: (415) 395-0950
      lgelernt@aclu.org                              keiland@aclu.org
 7    ojadwat@aclu.org                               cwofsy@aclu.org
      abalakrishnan@aclu.org
 8    mcheung@aclu.org                               samdur@aclu.org
                                                     mrussell@aclu.org
 9
     Attorneys for Plaintiffs
10   (Additional counsel listed on following page)
11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13                                                      Case No.: 4:19-cv-04073-JST
14    East Bay Sanctuary Covenant, et al.,              NOTICE OF MOTION AND MOTION
                                                        FOR PRELIMINARY INJUNCTION
15                   Plaintiffs,                        AND STAY OF FINAL RULE’S
16                   v.                                 EFFECTIVE DATE PURSUANT TO 5
                                                        U.S.C. § 705
17    Robert M. Wilkinson, et al.,
18                   Defendants.
19

20

21

22

23

24

25

26

27

28
         Case 4:19-cv-04073-JST Document 131 Filed 01/21/21 Page 2 of 4




 1
     Melissa Crow*                            Baher Azmy**
 2   SOUTHERN POVERTY LAW CENTER              Angelo Guisado**
     1101 17th Street, NW Suite 705           Ghita Schwarz**
 3   Washington, D.C. 20036                   CENTER FOR CONSTITUTIONAL
     T: (202) 355-4471                        RIGHTS
 4   F: (404) 221-5857                        666 Broadway, 7th Floor
     melissa.crow@splcenter.org               New York, NY 10012
 5                                            T: (212) 614-6464
                                              F: (212) 614-6499
 6                                            bazmy@ccrjustice.org
                                              aguisado@ccrjustice.org
 7                                            gschwarz@ccrjustice.org

 8                                            Vasudha Talla (SBN 316219)
                                              Angélica Salceda (SBN 296152)
 9   Attorneys for Plaintiffs                 AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF NORTHERN
10   *Admitted pro hac vice                   CALIFORNIA, INC.
     **Pro hac vice application forthcoming   39 Drumm Street
11                                            San Francisco, CA 94111
                                              T: (415) 621-2493
12                                            F: (415) 255-8437
                                              vtalla@aclunc.org
13                                            asalceda@aclunc.org
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MOTION FOR PRELIMINARY INJUNCTION AND STAY OF FINAL RULE, 4:19-cv-04073
             Case 4:19-cv-04073-JST Document 131 Filed 01/21/21 Page 3 of 4




 1   TO RESPONDENTS AND THEIR ATTORNEYS OF RECORD:

 2             PLEASE TAKE NOTICE that Plaintiffs East Bay Sanctuary Covenant, Al Otro Lado,

 3   Innovation Law Lab, and Central American Resource Center of Los Angeles hereby move the Court

 4   for a preliminary injunction and a stay pursuant to 5 U.S.C. § 705 of the transit asylum ban final

 5   rule’s effective date. 1 The Trump administration issued the final rule on December 17, 2020, and it

 6   went into effect on January 19, 2021. See Asylum Eligibility and Procedural Modifications, 85 Fed.

 7   Reg. 82,260 (Dec. 17, 2020). The final rule is materially identical to the interim version of the rule,

 8   which this court preliminarily enjoined. Although that ruling was stayed, the interim rule had not

 9   been in effect since June 2020 when a district court in the District of Columbia vacated it. Now that

10   the policy is once again in force, a preliminary injunction and/or stay of the rule under 5 U.S.C.

11   § 705 is necessary to prevent Plaintiffs from again experiencing significant harm.

12             This motion is brought pursuant to Federal Rule of Civil Procedure 65 and is based on the

13   accompanying Memorandum in Support and materials cited therein; the pleadings and evidence on

14   file in this matter; the accompanying declarations; and such other materials and argument as may be

15   presented in connection with a hearing on the motion.

16             Plaintiffs will confer with counsel for Defendants about a briefing schedule on this motion

17   and Plaintiffs’ previous motion for leave to file an amended and supplemental complaint, and will

18   attempt to make a joint proposal to the Court.

19
         Dated: January 21, 2021                           Respectfully submitted,
20
         Lee Gelernt*                                      /s/ Katrina L. Eiland
21       Omar C. Jadwat*                                   Katrina Eiland (SBN 275701)
         Anand Balakrishnan*                               Cody Wofsy (SBN 294179)
22       Ming Cheung**
         ACLU FOUNDATION                                   Spencer Amdur (SBN 320069)
23       IMMIGRANTS’ RIGHTS PROJECT                        Morgan Russell (SBN 296137)
         125 Broad Street, 18th Floor                      ACLU FOUNDATION
24

25   1
       Plaintiffs previously filed a motion for leave to file a First Amended and Supplemental Complaint
26   that (1) challenges the final transit ban rule on the same grounds asserted against the interim rule in
     the original complaint and (2) amends the claims to challenge the final rule as invalid because
27   Department of Homeland Security Acting Secretary officials were not validly serving when the final
     rule was issued. See ECF No. 130.
28

                                         1
         MOTION FOR PRELIMINARY INJUNCTION AND STAY OF FINAL RULE, 4:19-cv-04073
         Case 4:19-cv-04073-JST Document 131 Filed 01/21/21 Page 4 of 4



     New York, NY 10004                       IMMIGRANTS’ RIGHTS PROJECT
 1   T: (212) 549-2660                        39 Drumm Street
     F: (212) 549-2654                        San Francisco, CA 94111
 2   lgelernt@aclu.org
     ojadwat@aclu.org                         T: (415) 343-0770
 3   abalakrishnan@aclu.org                   F: (415) 395-0950
     mcheung@aclu.org                         keiland@aclu.org
 4                                            cwofsy@aclu.org
     Melissa Crow*                            samdur@aclu.org
 5   SOUTHERN POVERTY LAW CENTER              mrussell@aclu.org
     1101 17th Street NW, Suite 705
 6   Washington, DC 20036
     T: (202) 355-4471                        Baher Azmy**
 7   F: (404) 221-5857                        Angelo Guisado**
     melissa.crow@splcenter.org               Ghita Schwarz**
 8                                            CENTER FOR CONSTITUTIONAL RIGHTS
     Attorneys for Plaintiffs                 666 Broadway, 7th Floor
 9                                            New York, NY 10012
     *Admitted pro hac vice                   Telephone: (212) 614-6464
10   **Pro hac vice application forthcoming   Facsimile: (212) 614-6499
                                              bazmy@ccrjustice.org
11                                            aguisado@ccrjustice.org
                                              gschwarz@ccrjustice.org
12
                                              Vasudha Talla (SBN 316219)
13                                            Angélica Salceda (SBN 296152)
14                                            AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF NORTHERN
15                                            CALIFORNIA, INC.
                                              39 Drumm Street
16                                            San Francisco, CA 94111
                                              T: (415) 621-2493
17                                            F: (415) 255-8437
                                              vtalla@aclunc.org
18                                            asalceda@aclunc.org

19
20
21
22
23
24
25
26
27
28

                                     2
     MOTION FOR PRELIMINARY INJUNCTION AND STAY OF FINAL RULE, 4:19-cv-04073
